Exhibit 10.3




EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made effective April
20, 2020 (the “Effective Date”) by and between Albemarle Corporation, a Virginia
corporation, and J. Kent Masters, Jr. (the “Executive”). References herein to
the “Company” shall mean Albemarle Corporation and, where appropriate, each and
any of its divisions, affiliates or subsidiaries.
WHEREAS the Company wishes to employ the Executive, and the Executive is willing
to accept such employment, as the Company’s President and Chief Executive
Officer; and
WHEREAS the Company and the Executive desire to enter into a written employment
agreement to govern the terms of the Executive’s employment by the Company as of
and following the Effective Date on the terms and conditions set forth below;
NOW, THEREFORE, in consideration for the promises of the parties set forth
below, the Company and the Executive hereby agree as follows:
1.Term. Subject to the provisions of Section 6 of this Agreement, the term of
employment of the Executive by the Company under this Agreement shall be as
follows:
(a)    Initial Term. The initial term of employment of the Executive by the
Company under this Agreement shall begin on the Effective Date and end on
December 31, 2023 (the “Initial Term”), unless extended or terminated earlier in
accordance with this Agreement. The Initial Term and any Extension (as defined
in Section 1(c) of this Agreement) shall be the “Term of Employment.”
(b)        Extension Notice. No fewer than ninety (90) days prior to the
expiration of the Term of Employment, the Executive shall advise the Board of
Directors of the Company (the “Board”) whether the Executive desires to extend
the Term of Employment. If the Executive does not timely notify the Board of his
desire to extend the Term of Employment, then such action shall be deemed to
result in the Executive’s termination under Section 6(g) of this Agreement as of
the last day of the Term of Employment, unless the Company determines otherwise
in its sole and absolute discretion.
(c)    Extension of Employment. Provided that, in accordance with Section 1(b)
above, the Executive has timely notified the Board of the Executive’s desire to
extend the Term of Employment by one (1) year, the Board will consider in its
sole and absolute discretion whether to offer the Executive such extension. If
the Board decides in its sole and absolute discretion to offer the Executive an
extension of his employment, the Board will so notify the Executive in writing
(an “Extension Notice”) no fewer than sixty (60) days prior to the expiration of
the Term of Employment. If the Board timely provides an Extension Notice and the
Executive and the Company enter into such extension, the Term of Employment will
be extended by one (1) year (such period of time, the “Extension”). If for any
reason the Board does not timely provide to the Executive an Extension Notice,
or if the Executive does not agree to enter into such extension if provided,
such





--------------------------------------------------------------------------------




action or inaction shall be deemed to result in the Executive’s termination
under Section 6(g) of this Agreement as of the last day of the Term of
Employment, unless the Company determines otherwise in its sole and absolute
discretion.
2.    Position and Duties. During the Term of Employment, the Executive shall
serve as the Company’s President and Chief Executive Officer. During the Term of
Employment, the Executive may engage in not-for-profit outside activities
provided such activities (including but not limited to membership on boards of
directors of not-for-profit organizations) do not conflict with the Executive’s
duties and responsibilities under this Agreement. The Executive may also
continue during the Term of Employment to serve as a member of the board of any
for-profit organization on which he serves as of the Effective Date; provided,
however, that if the Executive seeks to serve as a member of the board of any
additional for-profit organization, he must obtain written approval from the
Board in accordance with the Company’s corporate governance guidelines.
3.    Principal Place of Employment. The Executive shall be employed at the
Company’s principal offices in Charlotte, North Carolina, except for required
travel on the Company’s business to an extent substantially consistent with the
present business travel obligations of the Executive’s position.
4.    Compensation and Related Matters.
(a)    Salary. During the Term of Employment, the Company shall pay to the
Executive a salary at a rate of not less than one million dollars
($1,000,000.00) per annum. The Executive’s salary shall be payable in
substantially equal installments in accordance with the Company’s normal payroll
practices applicable to senior executives and subject to all applicable
statutory deductions and authorized withholdings. Subject to the first sentence
of this Section 4(a), the Executive’s salary may be increased from time to time
at the sole and absolute discretion of the Board.
(b)    Annual Incentive Program. The Executive will be eligible for a target
bonus under the Company’s Annual Incentive Plan (“AIP”) for 2020 equal to 125%
of his annual base salary, which bonus will be pro-rated based upon the
Executive’s start date, i.e., multiplied by 8.3333/12 for the year 2020. The
amount of the potential bonus will be based, with respect to 85% of the target
bonus, on the Company’s financial performance and achievement of metrics
determined in the sole discretion of the Company, using a Company performance
factor that can range from 0% to 200%. The remaining 15% of the potential bonus
will be based on the Executive’s contribution to the Company’s performance, in
the sole judgment and discretion of the Board, and will be measured using an
individual performance factor ranging from 0% to 200%. It is understood that the
Company determines eligibility for future awards and the terms of awards on an
annual basis, and that information about awards in subsequent years will be
communicated to the Executive in accordance with Company practice.
(c)    Expenses. During the Term of Employment, the Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Executive in


2



--------------------------------------------------------------------------------




performing services hereunder, including, but not limited to, all reasonable
expenses of travel and living while away from home, provided that such expenses
are incurred and accounted for in accordance with the policies and procedures
established by the Company.
(d)    Benefits. The Executive will be eligible for the comprehensive benefits
package typically made available to similarly situated employees of the Company.
An overview of the package will be provided to the Executive separately, and
notwithstanding anything in the overview materials, the terms of the plan
documents will control. The Company’s benefit plans and policies that shall be
available shall include, but not be limited to, the following:
(i)    The Albemarle Savings Plan (“401(k) Plan”) which currently allows
eligible employees to defer part of their salaries, provides a matching
contribution, and provides an additional employer contribution based on
participants’ pay. Notwithstanding anything in this Agreement or any overview
materials provided on the 401(k) Plan, the terms of the 401(k) Plan document
will control;
(ii)    The Albemarle Executive Deferred Compensation Plan (“EDCP”) which allows
participants to defer up to 50% of base salary and up to 100% of their annual
bonus (net of FICA and Medicare taxes) each year. Deferrals are credited to one
or more accounts which may be distributed either at retirement or at a specified
future date (which may be while the participant is still employed), based on
participants’ elections. Notwithstanding anything in this Agreement or any
overview materials provided on the EDCP, the terms of the EDCP document will
control;
(iii)    Albemarle’s executive physical program beginning on the Effective Date;
(iv)    Albemarle’s executive financial planning program beginning on the
Effective Date;
(v)    Albemarle’s U.S. Domestic Relocation Policy; and
(vi)    Albemarle’s Health and Welfare Program.
(e)    Initial Grant of RSUs. The Executive will be eligible for a grant of
Restricted Stock Units (“RSUs”) with a value at the time of grant of three and
one-half million dollars ($3,500,000.00). The RSUs will be subject to a
three-year vesting schedule with all of the RSUs vesting on April 19, 2023;
provided, however, that, to the extent the Company appoints a new CEO for the
Company prior to April 19, 2023, other than in connection with termination of
the Executive’s employment for Cause (as defined in Section 6(i) below), the
RSUs granted pursuant to this paragraph (e) shall vest as of the date of such
appointment. Once vested, the RSUs shall be payable in whole shares of the
Company’s common stock. The terms of the RSU grant will be


3



--------------------------------------------------------------------------------




described in a separate Notice of Restricted Stock Unit Award that will be
provided to the Executive after the RSUs are granted. Notwithstanding anything
to the contrary in this Agreement, the terms of the LTIP Plan document and
separate award agreement will control unless the special vesting provisions for
the RSUs provided in this Agreement are more favorable to the Executive.
(f)    Future Long Term Incentive Awards. Subject to the Company approving a
long-term incentive (“LTI”) program for each year, the Executive will be
eligible for LTI award grants under the Albemarle Long Term Incentive Plan
(“LTIP”) for each of 2021, 2022 and 2023 which grants are normally made sometime
during the first quarter of each year. Subject to any changes the Company
determines to make to the LTI program for each year, the LTI grants are expected
to consist of a combination of Performance Share Units (“PSUs”) which shall make
up 50% of the Executive’s total LTI grant for a year, RSUs which shall make up
25% of the total LTI grant, and stock options which shall make up the remaining
25% of the total LTI grant. Subject to any changes the Company determines to
make to the LTI program each year, the PSUs are expected to be granted as two
awards as follows-- one-half of the PSU award will be based on the Company’s
total shareholder return measured against the Company’s peer group over the
measurement period, and the other half of the PSU award will be based on the
Company’s return on invested capital (“ROIC”) measured against target ROIC
performance levels set by the Company for the measurement period. Except as
provided in the following sentence regarding vesting of the Executive’s award
grants made under this paragraph (f), the standard provisions governing all LTI
award grants made by the Company shall apply to the Executive’s future LTI award
grants, including but not limited to, provisions on exercisability of stock
options, payment of RSUs, and earning and payment of PSUs. With regard to the
vesting of the Executive’s LTI award grants, provided the Executive remains
employed by the Company through December 31, 2023, he will become fully vested
in his LTI grants made pursuant to this paragraph (f) on that date.
Notwithstanding the preceding sentence, however, to the extent the Company
appoints a new CEO for the Company prior to December 31, 2023, other than in
connection with termination of the Executive’s employment for Cause (as defined
in Section 6(i) below), the Executive’s outstanding LTI award grants made
pursuant to this paragraph (f) shall vest as of the date of such appointment;
provided, however, the accelerated vesting of the Executive’s LTI award grants
pursuant to this sentence shall not change the exercisability, earning or
payment dates of the Executive’s award grants, which shall remain as set forth
in the applicable award agreement. The specific terms of the LTI award grants
made pursuant to this paragraph (f) shall be described and governed by the
separate Notices of Award the Executive will be provided after the grants are
made. Notwithstanding anything to the contrary in this Agreement, the terms of
the LTIP documents, including the LTIP Plan document and separate award
agreements, will control unless the special vesting provisions for the LTI award
grants in this Agreement are more favorable to the Executive.
(g)    Paid Time Off. During the Term of Employment, the Executive shall be
entitled to five (5) weeks of paid time off in each calendar year, determined in
accordance with the Company’s Corporate Vacation Policy; provided, however, that
from the Effective Date through December 31, 2020, the number of such days of
paid time off shall be prorated; and further provided that the Executive’s use
of paid time off shall not interfere with the performance of his duties under
this Agreement, subject to applicable law.


4



--------------------------------------------------------------------------------




5.    Confidential Information and Intellectual Property.
(a)    This Agreement is intended to supplement, and not to supersede, any
rights the Company may have in law or equity with respect to the protection of
trade secrets or confidential or proprietary information.
(b)    For purposes of this Agreement, “Confidential Information” means any and
all information regarding the Company and any of its subsidiaries, divisions and
affiliates that is not generally known to the public or which the Company deems
proprietary or confidential, including any information received from or
concerning, directly or indirectly, the Company and its customers, vendors,
suppliers or distributors, regardless of the form in which such information is
maintained, whether in hard-copy or electronic form, and regardless of whether
such information constitutes an original or a copy. Confidential Information
shall include, without limitation: trade secrets, ideas, inventions, trademarks,
business information, know-how, processes, techniques, improvements, designs,
redesigns, creations, discoveries, research, technical plans, drawings,
technical data, technologies or information, formulae and developments;
information concerning customers, suppliers, vendors and distributors, including
any lists thereof; pricing information, strategies, schemes and lists; market
and technical research; financial, purchasing, and business planning
information; methods of distribution or supply chain information; financial,
business and sales projections, forecasts or plans; information concerning
mergers, purchases, sales, acquisitions or other corporate transactions
involving the Company or any of its affiliates or proposed affiliates, and
proposed targets for merger, purchase, acquisition, merger or other corporate
transaction; marketing and promotional information, ideas and strategies;
marketing surveys and analyses; budgets; invoices; tax matters or other
taxation-related information; actual and projected revenues, profits or losses;
information relating to the Company’s personnel or any other personnel data or
information; the content, terms or structure of the Company’s contracts and
agreements, including contracts and agreements with customers, suppliers or
vendors, including drafts thereof or term sheets; information relating to the
Company’s products and services; and any and all other information relating to
the Company and its products, services, performance or plans that the Executive
acquired as a result of his employment or other association (as a Board member
or otherwise) with the Company and that is not generally known or available to
the public; provided, however, Confidential Information shall not include
information relating to the Company or its subsidiaries, affiliates or divisions
that (1) became or becomes a matter of public knowledge through sources
independent of the Executive, (2) has been or is disclosed by the Company or its
subsidiaries, affiliates or divisions without restriction on its use, or (3) has
been or is required or specifically permitted to be disclosed by law or
governmental order or regulation, provided that the disclosure does not exceed
the extent of disclosure required by such law, order or regulation. It is
understood that notwithstanding anything in this Agreement or any code of
conduct or ethics or other policy of the Company to the contrary, nothing herein
or therein shall restrict the Executive from reporting matters to the Securities
and Exchange Commission, or communicating directly with its staff, about a
possible securities law violation.
(c)    The provisions of this Section 5 shall not preclude the Executive from
disclosing such information to the Executive’s professional tax advisor or legal
counsel solely to


5



--------------------------------------------------------------------------------




the extent necessary for the rendering of their professional services to the
Executive if such individuals agree to keep such information confidential.
(d)    Notwithstanding any of the foregoing, it is understood that the U.S.
Defend Trade Secrets Act of 2016 (“DTSA”) provides that an individual shall not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (iii) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. In addition,
DTSA provides that an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.
(e)    The Executive agrees that upon leaving the Company’s employ the Executive
will remain reasonably available upon request of the Company to answer questions
and otherwise to provide all requested assistance to the Company regarding the
any Company matters of which the Executive has knowledge or in which the
Executive was involved, including without limitation the Executive’s former
duties and responsibilities and the knowledge the Executive obtained in
connection therewith.
(f)    The Executive agrees that, following his separation from the Company for
any reason and under any circumstance whatsoever, he will not communicate
directly or indirectly with, or give statements to, any member of the media
(including print, television, radio or social media) relating to any matter
(including pending or threatened lawsuits or administrative investigations)
about which the Executive has knowledge or information (other than knowledge or
information that is not Confidential Information) as a result of employment with
the Company. The Executive further agrees to notify the Board or its designee
immediately after being contacted by any member of the media with respect to any
matter covered under this Section.
(g)    The Executive agrees that all information, inventions and discoveries,
whether or not patented or patentable, protected by a copyright or
copyrightable, or registered as a trademark or eligible to be registered as a
trademark, made or conceived by the Executive or any Company employee or
contractor, either alone or with others, at any time while employed by the
Company, which arise out of such employment or is pertinent to any field of
business or research in which, during such employment, the Company, its
subsidiaries, affiliates or divisions is engaged or (if such is known to or
ascertainable by the Executive) is considering engaging (“Intellectual
Property”) shall (i) be and remain the sole property of the Company and the
Executive shall not seek a patent or copyright or trademark protection with
respect to such Intellectual Property without the prior consent of an authorized
representative of the Company and (ii) be disclosed promptly to an authorized
representative of the Company along with all information the Executive possesses
with regard to possible applications and uses. Further, at the request of the
Company, and without expense or additional compensation to the Executive, the
Executive agrees to, during and after his or her employment, execute such
documents and perform such other acts as the Company deems


6



--------------------------------------------------------------------------------




necessary to obtain, perfect, maintain, protect and enforce patents on such
Intellectual Property in a jurisdiction or jurisdictions designated by the
Company, and to assign and transfer to the Company or its designee all such
Intellectual Property rights and all patent applications and patents relating
thereto. The Executive hereby irrevocably grants the Company power of attorney
to execute and deliver any such documents on the Executive’s behalf in his or
her name and to do all other lawfully permitted acts to transfer the work
product to the Company and further the transfer, issuance, prosecution, and
maintenance of all Intellectual Property rights therein, to the full extent
permitted by law, if the Executive does not promptly cooperate with the
Company’s request (without limiting the rights the Company shall have in such
circumstances by operation of law). The power of attorney is coupled with an
interest and shall not be affected by the Executive’s subsequent incapacity.
(h)    The Executive represents and warrants that, as of the Effective Date,
there is no Intellectual Property that: (i) has been created by or on behalf of
the Executive, and/or (ii) is owned exclusively by the Executive or jointly by
the Executive with others or in which the Executive has an interest, and that
relate in any way to any of the Company’s actual or proposed businesses,
products, services, or research and development, and which are not assigned to
the Company under this Agreement.
(i)    The Executive and the Company agree that the Executive intends all
original works of authorship within the purview of the copyright laws of the
United States authored or created by the Executive in the course of the
Executive’s employment with the Company will be works for hire within the
meaning of such copyright law.
(j)    Upon termination of the Executive’s employment, or at any time upon
request of the Company, the Executive will (i) promptly return to the Company
all Confidential Information and Intellectual Property and all copies thereof
(including without limitation books, handbooks, proposals, procedures,
protocols, manuals, files, papers, memoranda, letters, facsimiles,
photographs/images, audio recordings/files, electronically stored information)
in any form whatsoever, and regardless of the format, medium or location in
which such information has been stored, viewed or accessed (including without
limitation any Company-maintained electronic system(s), personal computer or
computer system(s), personal email account(s), and any external disk(s), flash
drive(s), cloud storage services, or any other location, format or medium in
which information can be stored, maintained or accessed), and (ii) delete or
destroy all copies of any such documents and materials not returned to the
Company that remain in the Executive’s possession or control, including those
stored on any non-Company devices, networks, storage locations, and media in the
Executive’s possession or control.
(k)    The Executive acknowledges and agrees that the injury the Company will
suffer in the event of the breach by the Executive of any of the provisions of
this Section 5 will cause the Company irreparable injury that cannot be
adequately ascertained or compensated by monetary damages alone. Therefore, the
Executive agrees that the Company, without limiting any other legal or equitable
remedies available to it, shall be entitled to obtain equitable relief by
injunction or otherwise, without the posting of any bond, from any court of
competent jurisdiction, including, without limitation, injunctive relief to
prevent the Executive’s failure to comply with the terms and conditions of this
Section 5.


7



--------------------------------------------------------------------------------




6.    Termination. The Executive’s employment with the Company shall terminate
immediately upon the expiration of the Term of Employment. In addition, the Term
of Employment and the Executive’s employment with the Company may be terminated
by the Company or the Executive for any reason at any time prior to the
expiration of the Term of Employment. Upon termination of the Executive’s
employment during the Term of Employment, the Executive shall be entitled to the
compensation and benefits described in the applicable provisions of this Section
6 and shall have no further rights to any compensation or any other benefits
from the Company or any of its affiliates. Defined terms for purposes of this
Section 6 shall have the meanings set forth in subparagraph (i) (following
subparagraph (h)) hereof.
(a)        Termination by the Company without Cause (other than due to Death or
Disability) Outside of a Change in Control Period.
(i)    If the Executive’s employment is terminated by the Company without Cause
(other than due to the Executive’s death or disability) outside of a Change in
Control Period, then, subject to Section 6(e), Section 20, and the Executive’s
continued compliance with all applicable restrictive covenants in this Agreement
and any other agreement between the Executive and the Company, the Executive
shall be entitled to receive the following benefits:
A.    Accrued Benefits. The Company shall pay the Executive his full base salary
and accrued vacation pay then in effect through the Date of Termination, at the
rate in effect at the time Notice of Termination is given, plus any benefits or
awards which have been earned or become payable but which have not yet been paid
to the Executive.
B.    Severance Payment. The Company shall pay as severance pay to the Executive
an amount (the “Severance Payment”) equal to 1.5 times the sum of (1) the
Executive’s annual base salary for the year of termination plus (2) the
Executive’s target bonus under the AIP for the year of termination. The
Severance Payment will be paid to the Executive in a lump sum thirty (30) days
following the Date of Termination or, if later, the Release Effective Date.
C.    Outplacement Counseling. The Company shall make available to the
Executive, at the Company’s expense, outplacement counseling. The Executive may
select the organization that will provide the outplacement counseling, however,
the Company’s obligation to provide benefits under this subsection shall be
limited to $12,500.  This counseling must be used, if at all, no later than the
first anniversary of the Date of Termination.
D.    Relocation Expense Reimbursement. The Company shall reimburse the
Executive for his expenses incurred in connection with relocating his residence
back to Virginia after his Termination. Expenses covered under this paragraph
shall not include any expenses incurred in connection with the Executive’s sale
of a residence purchased in Charlotte, North Carolina other than any real estate
commission owed in connection with selling the Charlotte residence. For purposes
of clarification only, the Company shall have no obligation to purchase the
Executive’s residence in Charlotte. Except as otherwise provided in this
subparagraph D, the benefits provided for hereunder shall be in accordance with
the Company’s U.S. Domestic


8



--------------------------------------------------------------------------------




Relocation Policy. The benefits described in this subparagraph D. must be used,
if at all, no later than the end of the second year after the year that contains
the Executive’s Date of Termination, and the reimbursement of expenses must be
paid to the Executive no later than the end of the third year after the year
that contains the Date of Termination.
(b)    Termination due to Disability. During any period prior to the Date of
Termination and during the Term of Employment that the Executive is unable to
perform his full time duties with the Company, whether as a result of Total
Disability or as a result of a physical or mental disability that is not total
or is not permanent and therefore is not a Total Disability, the Executive shall
continue to receive his base salary at the rate in effect at the commencement of
any such period, together with all other compensation and benefits that are
payable or provided under the Company’s benefit plans, including its disability
plans. After the Date of Termination, the Executive’s benefits shall be
determined in accordance with the Company’s benefits, insurance and other
applicable programs. The compensation and benefits, other than salary, payable
or provided pursuant to this Section 6(b) shall be the greater of (x) the
amounts computed under the disability benefit plans, insurance and other
applicable programs in effect immediately prior to a Change in Control (as
defined in the Change in Control Agreement), if applicable, and (y) the amounts
computed under the disability benefit plans, insurance and other applicable
programs in effect at the time the compensation and benefits are paid.
(i)    “Total Disability” means total physical or mental disability rendering
the Executive unable to perform the duties of his employment for a continuous
period of six (6) months. Any question as to the existence of Total Disability
upon which the Executive and the Company cannot agree shall be determined by a
qualified physician not employed by the Company and selected by the Executive
(or, if the Executive is unable to make such selection, it shall be made by any
adult member of the Executive’s immediate family), and approved by the Company.
The determination of such physician made in writing to the Company and to the
Executive shall be final and conclusive for all purposes of this Agreement.
(c)    Termination by the Company for Cause or by the Executive Outside of a
Change in Control Period. If the Executive’s employment is terminated by the
Company for Cause, or by the Executive for any reason outside of a Change in
Control Period, the Company shall pay the Executive his accrued but unpaid base
salary and vacation pay through the Date of Termination, at the rate in effect
at the time Notice of Termination is given. The Executive shall receive any
payment due under this Section 6(c) on the Company’s first regular payroll date
following the Date of Termination. Thereafter, the Company shall have no further
obligation to the Executive under this Agreement.
(d)    Termination due to Death Outside of a Change in Control Period. If the
Executive’s employment is terminated due to the Executive’s death other than
during a Change in Control Period, the Executive’s benefits shall be determined
in accordance with the Company’s benefits and insurance programs then in effect.
If the Executive’s employment is terminated due to the Executive’s death during
a Change in Control Period, the effects of such termination of employment shall
be as described in the Change in Control Agreement.


9



--------------------------------------------------------------------------------




(e)    Release of Claims. In order to receive payment of the amounts set forth
in Section 6 (unless otherwise prohibited by law), the Executive must execute
and deliver to the Company a General Release in a form reasonably acceptable to
the Executive and the Company (the “Release”). The Release must be executed
within the ninety (90) day period following the Date of Termination; provided,
however, that to the extent any amounts payable under Section 6 constitute
deferred compensation for purposes of Section 409A, and such ninety (90) day
period commences in one calendar year and ends in the subsequent calendar year,
such amounts shall not be paid to the Executive until the later of the Release
Effective Date and the Company’s first regular payroll date in such subsequent
calendar year.
(f)    Notice of Termination. Any termination of the Executive’s employment by
the Company or the Executive shall be communicated to the other party in a
written Notice of Termination. The Notice of Termination shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated. The
Notice of Termination shall be provided in accordance with the notice
requirements of Section 12.
(g)    Termination without Cause upon Expiration of the Term of Employment. If
the Executive’s employment is terminated by the Company without Cause upon
expiration of the Term of Employment outside of a Change in Control Period,
then, subject to Section 6(e), Section 20, and the Executive’s continued
compliance with all applicable restrictive covenants in this Agreement and any
other agreement between the Executive and the Company, the Executive shall be
entitled to receive the following benefits:
A.    The Company shall pay the Executive his full base salary and accrued
vacation pay then in effect through the Date of Termination.
B.    If the Date of Termination is after the end of an AIP compensation year,
but before the AIP bonuses for such AIP year have been paid, the Company shall
pay the Executive an AIP bonus for such AIP year based upon the calculated
company score and the Executive’s individual performance modifier set by the
Company at the time the Company sets the AIP bonus amounts for such year for all
other eligible employees of the Company.
C.    The Executive’s outstanding equity awards under the LTIP shall be treated
in accordance with the terms of Section 4(f) of this Agreement and the
applicable Notices of Award for such awards.
D.    The Company shall reimburse the Executive for his expenses incurred in
connection with relocating his residence back to Virginia after his Termination.
Expenses covered under this paragraph shall not include any expenses incurred in
connection with the Executive’s sale of a residence purchased in Charlotte,
North Carolina other than any real estate commission owed in connection with
selling the Charlotte residence. For purposes of clarification only, the Company
shall have no obligation to purchase the Executive’s residence in Charlotte.
Except as otherwise provided in this subparagraph D, the benefits provided for
hereunder shall be in accordance


10



--------------------------------------------------------------------------------




with the Company’s U.S. Domestic Relocation Policy. The benefits described in
this subparagraph D. must be used, if at all, no later than the end of the
second year after the year that contains the Date of Termination, and the
reimbursement of expenses must be paid to the Executive no later than the end of
the third year after the year that contains the Date of Termination.
(h)    Termination of Employment During a Change in Control Period.
Notwithstanding anything herein to the contrary, the effects of a termination of
employment during a Change in Control Period shall be determined in accordance
with the Change in Control Agreement.
(i)    Definitions. For purposes of this Agreement:
A.    “Cause” means:
(a)    the Executive's willful failure to perform the Executive's duties (other
than any such failure resulting from incapacity due to physical or mental
illness);
(b)    the Executive's willful failure to comply with any valid and legal
directive of the Board, engagement in dishonesty, illegal conduct or other
misconduct, which is, in each case, injurious to the Company or any of its
affiliates;
(c)    the Executive's embezzlement, misappropriation or fraud, whether or not
related to the Executive's employment with the Company;
(d)    the Executive's conviction of or plea of guilty or nolo contendere to a
crime that constitutes a felony (or state law equivalent) or a crime that
constitutes a misdemeanor involving moral turpitude;
(e)    the Executive's intentional violation of the Company’s Code of Conduct or
a material policy of the Company; or
(f)    the Executive's breach of any obligation under this Agreement or any
other written agreement between the Executive and the Company.
B.     “Change in Control Agreement” means that certain letter agreement by and
between the Executive and the Company dated April 20, 2020 regarding the effects
of certain terminations of employment during a Change in Control Period.
C.    “Change in Control Period” means the two-year period commencing on the
date of a Change in Control (as defined in the Change in Control Agreement).
D.    "Date of Termination" means:
(a)    if the Executive's employment is terminated for Total Disability, thirty
(30) days after Notice of Termination is given (provided that the Executive
shall not have returned to the full-time performance of the Executive's duties
during such thirty (30) day period), and


11



--------------------------------------------------------------------------------




(b)    in all other cases, the date specified in the Notice of Termination
(which shall not be less than thirty (30) nor more than sixty (60) days,
respectively, from the date such Notice of Termination is given).
E.    “Notice of Termination” shall mean a written notice as provided in Section
6(f).
F.    “Release Effective Date” means the date on which the Release (as defined
in Section 6(e)) becomes effective and irrevocable.
7.    Cooperation. The Executive and the Company agree that certain matters in
which the Executive will be involved during the Term of Employment may
necessitate the Executive’s cooperation in the future. Accordingly, following
the termination of the Executive’s employment for any reason, to the extent
reasonably requested by the Board, the Executive shall cooperate with the
Company in connection with matters arising out of the Executive’s service to the
Company; provided that, the Company shall make reasonable efforts to minimize
disruption of the Executive’s other activities. The Company shall reimburse the
Executive for reasonable expenses incurred in connection with such cooperation
and, to the extent that the Executive is required to spend substantial time on
such matters, the Company shall compensate the Executive at a mutually agreed
upon hourly rate.


8.    Restrictive Covenants.
(a)    Executive Acknowledgement. The Company and the Executive acknowledge that
(i) the Company has a special interest in and derives significant benefit from
the unique skills and experience of the Executive; (ii) as a result of the
Executive’s service with the Company, the Executive will use and have access to
Confidential Information during the course of the Executive’s employment; (iii)
the Confidential Information has been developed and created by the Company at
substantial expense and constitutes valuable proprietary assets of the Company,
and the Company will suffer substantial damage and irreparable harm which will
be difficult to compute if, during the term of the Executive’s employment or
thereafter, the Executive should disclose or improperly use such Confidential
Information in violation of the provisions of this Agreement; (iv) the Company
will suffer substantial damage and irreparable harm which will be difficult to
compute if the Executive competes with the Company in violation of this
Agreement; (v) the Company will suffer substantial damage which will be
difficult to compute if the Executive solicits or interferes with the Company’s
employees, clients, or customers; (vi) the provisions of this Agreement are
reasonable and necessary for the protection of the business of the Company; and
(vii) the provisions of this Agreement will not preclude the Executive from
obtaining other gainful employment or service.
(b)    No Solicitation of Employees. The Executives agrees that, both during the
Term of Employment and for a period of two (2) years following the termination
of the Executive’s employment with the Company, at any time and for any reason,
the Executive will not, directly or indirectly, on his own behalf or on behalf
of any other person or entity (regardless of who first initiates the
communication), hire or solicit to hire for employment or consulting or other
provision


12



--------------------------------------------------------------------------------




of services, any person who is actively employed or engaged (or in the preceding
six (6) months was actively employed or engaged) by the Company. This obligation
includes, but is not limited to, inducing or attempting to induce, or
influencing or attempting to influence, any person employed or engaged by the
Company to terminate his or her relationship with the Company, assisting any
other person or entity to identify or evaluate Company employees for recruitment
away from the Company, and assisting any person or entity hire an employee away
from the Company.
(c)    No Solicitation of Customers. The Executive agrees that, both during the
Term of Employment and for a period of two (2) years following the termination
of the Executive’s employment with the Company at any time and for any reason,
the Executive will not directly or indirectly, on his own behalf or on behalf of
any other person or entity:
(i)solicit the business of, or provide services or goods similar to, the
services or goods provided by the Company to any customer of the Company or any
other entity with which the Company has an agreement to perform services or
provide goods during the twelve (12) month period prior to the Executive’s
separation from the Company;
(ii)contact any customer of the Company for the purpose of soliciting such
customer to purchase a product or service that is the same as, similar to or in
competition with those products and/or services offered, made, or rendered by
the Company; or
(iii)induce or attempt to induce any customer, supplier or vendor of the Company
to cease or limit the business it does or may plan to do with the Company or to
otherwise interfere in the Company’s business relationship with such customer,
supplier or vendor.
(d)    Non-Competition. During the Term of Employment and for a period of two
(2) years following the termination of the Executive’s employment with the
Company at any time and for any reason, the Executive shall not, on his own
behalf or on behalf of others, directly or indirectly, (whether as an employee,
consultant, investor, partner, sole proprietor or otherwise) be employed by,
perform any services for, or hold any ownership interest in any Competing
Business. “Competing Business” means (i) any individual, corporation,
partnership, business or other entity which operates or attempts to operate a
business which provides, designs, develops, markets, engages, invests in,
produces or sells any products, services or businesses which are the same or
similar to those produced, marketed, invested in or sold by the Company and (ii)
employment by any customer of the Company to which the Company sold or provided
goods or services while the Executive was employed by the Company, if the
purpose of such employment by such customer is to provide the same or similar
services the Company provided to such customer while the Executive was employed
by the Company. Notwithstanding the foregoing, the Executive’s ownership, for
investment purposes, of up to one percent (1%) of the total outstanding equity
securities of a publicly traded company, shall not be considered a violation of
this subparagraph (d).
(e)    Enforcement.
(i)    The Executive acknowledges that the restrictions contained in this
Section 8 are necessary to protect the Company’s confidential and proprietary
information, trade


13



--------------------------------------------------------------------------------




secrets, intellectual property and other legally protectable business
information; and further acknowledges and agrees that each and every restriction
in this Section 8 is reasonable in all respects, including duration, territory
and scope of activity.
(ii)    The Executive agrees that the restrictions contained in this Section 8
shall be construed as separate agreements independent of any other provision of
this Agreement or any other agreement between the Executive and the Company. To
the extent that any restriction of this Section 8 is determined by any court of
competent jurisdiction to be unenforceable, the Executive and the Company
expressly agree and intend that such restriction be reduced in scope to the
extent permitted by law, and that such remaining restriction be enforced, and
that the other restrictions of this Section 8 remain in full force and effect.
(iii)    The Executive agrees that the existence of any claim or cause of action
by the Executive against the Company, under this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
restrictions in this Section 8.
(iv)    The Executive acknowledges and agrees that the injury the Company will
suffer in the event of the breach by the Executive of any of the provisions of
this Section 8 will cause the Company irreparable injury that cannot be
adequately ascertained or compensated by monetary damages alone. Therefore, the
Executive agrees that the Company, without limiting any other legal or equitable
remedies available to it, shall be entitled to obtain equitable relief by
injunction or otherwise, without the posting of any bond, from any court of
competent jurisdiction, including, without limitation, injunctive relief to
prevent the Executive’s failure to comply with the terms and conditions of this
Section 8. The periods of time referenced in each of subparagraphs (b), (c) and
(d) above shall be tolled on a day-for-day basis for each day during which the
Executive violates the provisions of subparagraphs (b), (c) or (d) in any
respect, so that the Executive is restricted from engaging in the activities
prohibited by subparagraphs (b), (c) and (d) for the full time period.
9.    Equity Awards Following Termination. Except as otherwise provided herein,
the effect of a termination of employment on the Executive’s outstanding RSUs,
PSUs, stock options and other equity compensation awards shall be determined in
accordance with the terms and conditions of the applicable award agreement.
10.     Successors; Binding Agreement. This Agreement and all rights of the
Executive hereunder shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts payable to the Executive under this Agreement have not yet
been paid,, all such amounts shall be paid in accordance with the terms of this
Agreement and applicable law to the Executive’s beneficiary pursuant to a valid
written designation of beneficiary, as determined by the Company in its
discretion, or, if there is no effective written designation of beneficiary by
the Executive, to the Executive’s estate.
11.    Insurance and Indemnity. The Company shall, to the extent permitted by
law, include the Executive during the Term of Employment under any directors and
officers’ liability


14



--------------------------------------------------------------------------------




insurance policy maintained for its directors and officers, with coverage at
least as favorable to the Executive in amount and each other material respect as
the coverage of other officers covered thereby. The Company’s obligation to
provide insurance and indemnify the Executive shall survive expiration or
termination of this Agreement with respect to proceedings or threatened
proceedings based on acts or omissions of the Executive occurring during the
Executive’s employment with the Company. Such obligations shall be binding upon
the Company’s successors and assigns and shall inure to the benefit of the
Executive’s heirs and personal representatives.
12.    Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States registered mail, return receipt requested, postage
prepaid, addressed as follows:
If to the Executive:
To the Executive’s most recent home address on file with the Company



If to the Company:    Albemarle Corporation
4250 Congress Street, Suite 900
Charlotte, NC 28209
Attention: General Counsel
or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
13.    Complete Agreement; Modification, Waiver. This Agreement, along with any
compensation and benefits summary, RSU, PSU, stock option, or other equity
compensation award agreements between the parties, as well as the Change in
Control Agreement, represent the complete agreement of the parties with respect
to the subject matter of this Agreement and supersede all prior and
contemporaneous agreements, promises or representations of the parties,
including any prior employment agreement or similar agreement between the
parties. To the extent that the bonus payment provisions (i.e., post-termination
bonus payments) provided in this Agreement differ from the provisions of the
Company’s incentive bonus plans, such bonus payments shall be paid pursuant to
the provisions of this Agreement except to the extent expressly prohibited by
law. Except as provided by Section 20, no provision of this Agreement may be
amended or modified except in a document signed by the Executive and such person
as may be designated by the Company. No waiver by the Executive or the Company
of any breach of, or lack of compliance with, any condition or provision of this
Agreement by the other party shall be considered a waiver of any other condition
or provision or the same condition or provision at another time. To the extent
that this Agreement is in any way deemed to be inconsistent with any prior or
contemporaneous compensation and benefits summary, RSU, PSU, stock option, or
other equity compensation award agreements between the parties, or term sheet
referencing such specific awards, the terms of this Agreement shall control. No
agreements or representations, oral or otherwise, with respect to any subject
matter of this Agreement have been made by either party which are not set forth
expressly in this Agreement.


15



--------------------------------------------------------------------------------




14.    Severability. If any provision of this Agreement shall be held or deemed
to be invalid, illegal, or unenforceable in any jurisdiction, for any reason,
the invalidity of that provision shall not have the effect of rendering the
provision in question unenforceable in any other jurisdiction or in any other
case or of rendering any other provisions herein unenforceable, but the invalid
provision shall be substituted with a valid provision which most closely
approximates the intent and the economic effect of the invalid provision and
which would be enforceable to the maximum extent permitted in such jurisdiction
or in such case.
15.    No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment provided for Section 6 by seeking other employment or
otherwise, nor shall the amount of any payment or benefit hereunder be reduced
by any compensation earned by the Executive as the result of employment by
another employer or by retirement benefits after the Date of Termination.
16.    Withholding. All payments required to be made by the Company hereunder to
the Executive or the Executive’s estate or beneficiaries shall be subject to the
withholding of such amounts as the Company may reasonably determine it should
withhold pursuant to any applicable law. To the extent permitted by the Company
in its sole discretion, the Executive may provide all or any part of any
necessary withholding by contributing Company common stock with value,
determined on the date such withholding is due, equal to the number of shares
contributed multiplied by the closing price per share as reported on the
securities exchange constituting the primary market for the Company’s stock on
the date preceding the date the withholding is determined.
17.    Jurisdiction and Venue. The validity, interpretation, construction,
performance, and enforcement of this Agreement shall be governed by the laws of
the state of Virginia, without regard to conflicts of law principles. Any action
or proceeding by either of the parties to enforce this Agreement shall be
brought only in a state or federal court of competent jurisdiction sitting in
the state of Virginia, and the parties hereby irrevocably submit to the
exclusive jurisdiction of such courts and waive the defense of inconvenient
forum to the maintenance of any such action or proceeding in such venue
18.    Attorney’s Fees. Except as otherwise provided herein, each party shall
bear its own attorney’s fees and costs incurred in any action or dispute arising
out of this Agreement. Notwithstanding anything herein to the contrary, the
Company shall pay all legal fees and related expenses incurred by the Executive:
(i) as a result of the Executive’s termination of employment by the Company
without Cause, (ii) in seeking to obtain or enforce any right or benefit
provided by this Agreement (including all fees and expenses, if any, incurred in
contesting or disputing any such termination or incurred by the Executive in
seeking advice in connection therewith), and (iii) contesting any claim by the
Company that the Executive has breached the Executive’s obligations under any
restrictive covenant; provided that such fees are incurred no later than the end
of the second calendar year after the year of the Date of Termination.
19.    Miscellaneous. No right or interest to, or in, any payments shall be
assignable by the Executive; provided, however, that the Executive shall not be
precluded from designating in writing one or more beneficiaries to receive any
amount that may be payable after the Executive’s


16



--------------------------------------------------------------------------------




death and the legal representative of the Executive’s estate shall not be
precluded from assigning any right hereunder to the person or persons entitled
thereto. This Agreement shall be binding upon and shall inure to the benefit of
the Executive, the Executive’s heirs and legal representatives and, the Company
and its successors.
20.    Compliance with Section 409A. Notwithstanding any other provision of this
Agreement to the contrary, the provision, time and manner of payment or
distribution of all compensation and benefits provided by this Agreement that
constitute nonqualified deferred compensation subject to and not exempted from
the requirements of Section 409A (“Section 409A Deferred Compensation”) of the
Internal Revenue Code of 1986, as amended (the “Code”), shall be subject to,
limited by and construed in accordance with the requirements of Code Section
409A and all regulations and other guidance promulgated by the Secretary of the
Treasury pursuant to such Section (such Section, regulations and other guidance
being referred to herein as “Section 409A”), including the following:
(a)    Separation from Service. Payments and benefits constituting Section 409A
Deferred Compensation otherwise payable or provided pursuant to Section 6 upon
the Executive’s termination of employment shall be paid or provided only at the
time of a termination of the Executive’s employment that constitutes a
Separation from Service. For the purposes of this Agreement, a “Separation from
Service” is a separation from service within the meaning of Treasury Regulation
Section 1.409A-1(h).
(b)    Six-Month Delay Applicable to Specified Employees. If, at the time of a
Separation from Service of the Executive, the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) (a “Specified
Employee”), then any payments and benefits constituting Section 409A Deferred
Compensation to be paid or provided pursuant to Section 6 upon the Separation
from Service of the Executive shall be paid or provided commencing on the later
of (i) the date that is six months after the date of such Separation from
Service or, if earlier, the date of death of the Executive (in either case, the
“Delayed Payment Date”), or (ii) the date or dates on which such Section 409A
Deferred Compensation would otherwise be paid or provided in accordance with
Section 6. All such amounts that would, but for this Section 20(b), become
payable prior to the Delayed Payment Date shall be accumulated and paid on the
Delayed Payment Date.
(c)    Health Care Benefits. In the event that all or any of the health care
benefits to be provided pursuant to this Agreement as a result of a
Participant’s Separation from Service constitute Section 409A Deferred
Compensation, the Company shall provide for such benefits constituting Section
409A Deferred Compensation in a manner that complies with Section 409A. To the
extent necessary to comply with Section 409A, the Company shall determine the
health care premium cost necessary to provide such benefits constituting Section
409A Deferred Compensation for the applicable coverage period and shall pay such
premium cost which becomes due and payable during the applicable coverage period
on the applicable due date for such premiums; provided, however, that if the
Executive is a Specified Employee, the Company shall not pay any such premium
cost until the Delayed Payment Date. If the Company’s payment pursuant to the
previous sentence is subject to a Delayed Payment Date, the Executive shall pay
the premium cost otherwise payable


17



--------------------------------------------------------------------------------




by the Company prior to the Delayed Payment Date, and on the Delayed Payment
Date the Company shall reimburse the Executive for such Company premium cost
paid by the Executive and shall pay the balance of the Company’s premium cost
necessary to provide such benefit coverage for the remainder of the applicable
coverage period as and when it becomes due and payable over the applicable
period.
(d)    Stock-Based Awards. The vesting of any stock-based compensation awards
which constitute Section 409A Deferred Compensation and are held by the
Executive, if the Executive is a Specified Employee, shall be accelerated in
accordance with this Agreement to the extent applicable; provided, however, that
the payment in settlement of any such awards shall occur on the Delayed Payment
Date to the extent required by Section 409A.
(e)    Installments. Executive’s right to receive any installment payments
payable hereunder shall be treated as a right to receive a series of separate
payments and, accordingly, each such installment payment shall at all times be
considered a separate and distinct payment for purposes of Section 409A.
(f)    Reimbursements. To the extent that any reimbursements payable to
Executive pursuant to this Agreement are subject to the provisions of Section
409A, such reimbursements shall be paid to Executive no later than December 31
of the year following the year in which the cost was incurred; the amount of
expenses reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year; and Executive’s right to reimbursement
under this Agreement will not be subject to liquidation or exchange for another
benefit.
(g)    Rights of the Company; Release of Liability. It is the mutual intention
of the Executive and the Company that the provision of all payments and benefits
pursuant to this Agreement be made in compliance with the requirements of
Section 409A. To the extent that the provision of any such payment or benefit
pursuant to the terms and conditions of this Agreement would fail to comply with
the applicable requirements of Section 409A, the Company may, in its sole and
absolute discretion and without the consent of the Executive, make such
modifications to the timing or manner of providing such payment and/or benefit
to the extent it determines necessary or advisable to comply with the
requirements of Section 409A; provided, however, that the Company shall not be
obligated to make any such modifications. Any such modifications made by the
Company shall, to the maximum extent permitted in compliance with the
requirements of Section 409A, preserve the aggregate monetary face value of such
payments and/or benefits provided by this Agreement in the absence of such
modification; provided, however, that the Company shall in no event be obligated
to pay any interest or other compensation in respect of any delay in the
provision of such payments or benefits in order to comply with the requirements
of Section 409A. The Executive acknowledges that (i) the provisions of this
Section 20 may result in a delay in the time at which payments would otherwise
be made pursuant to this Agreement and (ii) the Company is authorized to amend
this Agreement, to void or amend any election made by the Executive under this
Agreement and/or to delay the payment of any monies and/or provision of any
benefits in such manner as may be determined by the Company, in its discretion,
to be necessary or appropriate to comply with Section 409A (including any
transition or grandfather rules thereunder) without prior notice to or consent
of the Executive. The Executive hereby releases and holds harmless the


18



--------------------------------------------------------------------------------




Company, its directors, officers and stockholders from any and all claims that
may arise from or relate to any tax liability, penalties, interest, costs, fees
or other liability incurred by the Executive as a result of the application of
Section 409A.


IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement effective as of the date and year first above written.


ALBEMARLE CORPORATION            J. KENT MASTERS, Jr.


/s/ Karen G. Narwold                    /s/ J. Kent Masters                


By: Karen G. Narwold    


Its EVP, CAO & General Counsel    
    


19

